 

Exhibit 10.1

FOURTH AMENDMENT dated as of September 27, 2018 (this “Amendment”), to the
Credit Agreement dated as of November 8, 2016, as heretofore amended (the
“Existing Credit Agreement”), among CWGS GROUP, LLC, a Delaware limited
liability company (the “Borrower”), CWGS ENTERPRISES, LLC, a Delaware limited
liability company (“Holdings”), the LENDERS party thereto (the “Existing
Lenders”) and GOLDMAN SACHS BANK USA, as Administrative Agent (in such capacity,
the “Administrative Agent”).

Capitalized terms used but not defined herein have the meanings assigned to them
in the Existing Credit Agreement.

The Borrower has notified the Administrative Agent that it wishes to amend the
Financial Performance Covenant as set forth herein.

Pursuant to Section 9.02 of the Existing Credit Agreement, only the consent of
the Required Revolving Lenders is necessary to amend or waive the terms and
provisions of the Financial Performance Covenant (and the Financial Performance
Covenant may not be amended without the consent of the Required Revolving
Lenders).

The Borrower has requested that the Revolving Lenders consent to the amendments
to the Existing Credit Agreement set forth herein, and each of the Revolving
Lenders party hereto, which constitute the Required Revolving Lenders, has
agreed to such amendments on the terms and subject to the conditions set forth
herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1.    Amendments to the Credit Agreement.  Each of the parties hereto
agrees that, on the Fourth Amendment Effective Date (as defined below),  Section
6.11 of the Existing Credit Agreement shall be amended to replace in the
entirety the table set forth therein with the following table:

 

Test Period

Total Leverage Ratio

December 31, 2016 - December 31, 2019

3.75 to 1

March 31, 2020 and the last day of each fiscal quarter ending thereafter

3.50 to 1

 

SECTION 2.    Representations and Warranties.  To induce the other parties
hereto to enter into this Amendment, each of Holdings and the Borrower
represents and warrants to the Lenders party hereto that, on the Fourth
Amendment Effective Date:

 

 



 

--------------------------------------------------------------------------------

 

2

 

(a)  This Amendment has been duly authorized, executed and delivered by each of
Holdings and the Borrower constitutes a legal, valid and binding obligation of
each of Holdings and the Borrower, enforceable against Holdings or the Borrower,
as applicable, in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b)  The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of the Fourth
Amendment Effective Date;  provided that (i) to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date and (ii) any
representation and warranty that is qualified by “materiality”,  “Material
Adverse Effect” or similar language is true and correct in all respects on and
as of the Fourth Amendment Effective Date or as of such earlier date, as the
case may be;  provided,  further, that, for purposes of this clause (b), the
term “Effective Date” set forth in Section 3.14 of the Existing Credit Agreement
shall be deemed to refer to the Fourth Amendment Effective Date.

(c)  On and as of the Fourth Amendment Effective Date, no Default or Event of
Default will have occurred and be continuing.

SECTION 3.    Conditions to Fourth Amendment Effective Date.  The amendment of
the Existing Credit Agreement as set forth in Section 1 hereof shall not become
effective until the first date (the “Fourth Amendment Effective Date”) on which
each of the following conditions precedent shall have been satisfied:

(a)  The Administrative Agent (or its counsel) shall have executed this
Amendment and shall have received either (i) counterparts of this Amendment (A)
signed by Holdings and the Borrower and (B) signed by or on behalf of one or
more of the Revolving Lenders (which collectively shall constitute the Required
Revolving Lenders under the Existing Credit Agreement) or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed counterpart of this Amendment) that each
such Person has signed a counterpart of this Amendment.

(b)  The Administrative Agent shall have received a certificate, dated the
Fourth Amendment Effective Date and signed on behalf of Holdings and the
Borrower by a Responsible Officer thereof, confirming the accuracy of the
representations and warranties set forth in Section 2 hereof as of the Fourth
Amendment Effective Date.

(c)  The Administrative Agent shall have received reimbursement or payment of
all reasonable and documented out‑of‑pocket expenses (including reasonable fees,
charges and disbursements of counsel) required to be reimbursed or paid by any
Loan Party under the Existing Credit Agreement.

SECTION 2.    Effect of Amendment.  (a)    Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a





 

--------------------------------------------------------------------------------

 

3

 

waiver of, or otherwise affect, the rights and remedies of the Lenders, the
Issuing Banks or the Administrative Agent under the Existing Credit Agreement or
any other Loan Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.  Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document in similar or different
circumstances.

(b)  On and after the Fourth Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”,  “hereunder”,  “hereof”,
 “herein”, or words of like import, and each reference to the Existing Credit
Agreement in any other Loan Document, shall be deemed to be a reference to the
Existing Credit Agreement as amended hereby.  This Amendment shall constitute a
“Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents.

SECTION 4.    Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic means shall be as effective as
delivery of a manually executed counterpart hereof.

SECTION 5.   Governing Law.  This Amendment shall be construed in accordance
with and governed by the laws of the State of New York.

SECTION 6.    Headings.  Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Signature Pages Follow]

 

 



 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first written
above.

 

 

CWGS GROUP, LLC, as the Borrower

 

 

 

By:

/s/ Brent Moody

 

 

Name:   Brent Moody

 

 

Title:     Chief Operating and Legal Officer

 

 

CWGS ENTERPRISES, LLC, as Holdings

 

 

 

By:

/s/ Brent Moody

 

 

Name:   Brent Moody

 

 

Title:     Chief Operating and Legal Officer

 





[Signature Page to Fourth Amendment to CWGS Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

GOLDMAN SACHS BANK USA,

 

individually and as the Administrative Agent,

 

 

 

By:

/s/ Gabriel Jacobson

 

 

Name:   Gabriel Jacobson

 

 

Title:     Authorized Signatory

 





[Signature Page to Fourth Amendment to CWGS Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

/s/ Robert Kellas

 

 

Name:   Robert Kellas

 

 

Title:     Executive Director

 

[Signature Page to Fourth Amendment to CWGS Credit Agreement]

--------------------------------------------------------------------------------